Case 1:18-cv-00950-LO-JFA Document 162-18 Filed 05/22/19 Page 1 of 5 PageID# 4241
                                              Friday, February 1, 2019 at 3:24:42 PM Eastern Standard Time

Subject:    Re: Sony v. Cox
Date:       Tuesday, January 29, 2019 at 12:57:31 PM Eastern Standard Time
From:       Jeﬀ Gould
To:         ScoF Zebrak, Golinveaux, Jennifer A., Kearney, Thomas, Anderson, Sean R.
CC:         MaF Oppenheim, Kerry MusPco, Buchanan, Tom
AEachments: image001.jpg

 Jennifer – Further to ScoF’s email, below I’ve provided addiPonal informaPon clarifying the issues
raised in #3 of my email from yesterday.

  3. Scope of Cox’s Response to Certain Requests:

RFPs 10, 23, 38 and 39 (note 39 was inadvertently omiFed from my email yesterday) seek documents
concerning Cox’s handling of and/or and response to receiving infringement noPces. In each instance,
Cox improperly limits its response to PlainPﬀs’ works, noPces from PlainPﬀs’, and PlainPﬀs’ claim
period. We have discussed this now several Pmes and sPll Cox refuses to expand beyond these
improper limitaPons. In the BMG case, Judge O’Grady rejected these precise limitaPons. (See BMG
ECF No. 1018) There the Court held that Cox’s emails prior to the claim period, concerning works not
in suit, and noPces from other copyright holders were highly probaPve of how Cox handled
infringement noPces from plainPﬀs during the claim period. The BMG trial record includes powerful
examples of documents that should be produced here, but which your restricPve responses would
exclude. You have arPculated no basis for your unduly restricPve response.

For RFP 47 (re DMCA), you conﬁrmed in your January 11, 2019 leFer that you would run search terms
if PlainPﬀs proposed them, but your supplemental response omits such agreement and is limited to
producing policies only. For RFP 48 (re PlainPﬀs), you provided a supplemental response apparently
agreeing to produce documents regarding PlainPﬀs, but it is unclear from that response what
limitaPons you are applying in terms of responsiveness and how you will idenPfy such documents. As
we’ve discussed many Pmes now, the parPes should work collaboraPvely and engage in a bilateral
exchange of search parameters. Proposing search terms on single requests in a vacuum is not eﬃcient
and ignores the interrelatedness of issues in the case. Nevertheless, while reserving all rights
regarding Cox’s refusal to provide search terms, Cox’s searches for these requests should span 2010-
2014 and include appropriate custodians and keywords designed to idenPfy responsive documents
concerning Cox’s policies and procedures for addressing DMCA-related infringement noPces (47), and
documents concerning PlainPﬀs and copyright infringement (48).

RFP 54 seeks the total and average revenue and proﬁts from subscribers for each level of internet
service. We can agree to limit RFP 54 to 2010-2014. This is relevant to PlainPﬀs’ contenPon that Cox
accommodated subscribers who wanted to infringe faster and more by providing higher download
speeds in exchange for higher service fees. You have arPculated no basis for withholding the
informaPon. The informaPon listed in your supplemental response is non-responsive because it does
not disPnguish between each level of internet service.

RFP 55 seeks the total and average revenue and proﬁt generated over the life of an internet
subscriber’s account. We can agree to limit RFP 55 to 2010-2014, and also agree to limit it to the
average revenue and proﬁt (rather than total and average revenue and proﬁt). Cox has already agreed
to produce documents suﬃcient to show the average length of Pme it retains Subscribers during

                                                                                                      Page 1 of 5
Case 1:18-cv-00950-LO-JFA Document 162-18 Filed 05/22/19 Page 2 of 5 PageID# 4242


PlainPﬀs’ claim period (56), and you have arPculated no basis for refusing to produce the informaPon
requested by RFP 55, parPcularly as narrowed. The informaPon listed in your supplemental response
is non-responsive because it does not include average revenue or proﬁt generated over the life of an
internet subscriber’s account.

Regards,
Jeﬀ


Jeﬀrey M. Gould
Oppenheim + Zebrak, LLP
202.851.4526 (direct)
jeﬀ@oandzlaw.com



From: ScoF Zebrak <ScoF@oandzlaw.com>
Date: Tuesday, January 29, 2019 at 12:25 PM
To: "Golinveaux, Jennifer A." <JGolinveaux@winston.com>, Jeﬀ Gould <Jeﬀ@oandzlaw.com>,
"Kearney, Thomas" <TKearney@winston.com>, "Anderson, Sean R." <SRanderson@winston.com>
Cc: MaF Oppenheim <MaF@oandzlaw.com>, Kerry MusPco <Kerry@oandzlaw.com>
Subject: Re: Sony v. Cox

Jennifer – That does not work. We need to know where we stand on these important issues, many of which
we’ve already gone round and round on. You know that we’ve been trying to have a meet and confer. Most
recently, when you declined our request to talk amer the hearing last Friday, you did not tell us your schedule
this week. We could have accommodated your conﬂicts by scheduling the meet and confer for yesterday. To
avoid unnecessary delays, I suggest that your team responds via email to the issues below. Jeﬀ will send a
separate email shortly that ﬂeshes out item # 3. The substanPve response that we receive will streamline any
meet and confer. In terms of Pming, we can talk via phone amer your seFlement conference today, before or
amer your ﬂight tomorrow, or, alternaPvely, before or amer your deposiPon on Thursday. Or, if one of other
lawyers on your team can handle the meet and confer, we don’t need to be restricted to those parPcular
Pmes. Please advise. Thanks.

        SZ

On 1/29/19, 11:25 AM, "Golinveaux, Jennifer A." <JGolinveaux@winston.com> wrote:

Jeff,

I have a settlement conference today, flying to the east coast tomorrow, and in deposition on
Thursday. We can do a call on Friday at 11 or 12 Pacific.

Jennifer

Jennifer Golinveaux
Winston & Strawn LLP
D: +1 415-591-1506
M: +1 415-699-1802
winston.com




                                                                                                          Page 2 of 5
Case 1:18-cv-00950-LO-JFA Document 162-18 Filed 05/22/19 Page 3 of 5 PageID# 4243




From: Jeﬀ Gould <Jeﬀ@oandzlaw.com>
Sent: Monday, January 28, 2019 2:02 PM
To: Golinveaux, Jennifer A. <JGolinveaux@winston.com>; Kearney, Thomas <TKearney@winston.com>;
Anderson, Sean R. <SRanderson@winston.com>
Cc: MaF Oppenheim <MaF@oandzlaw.com>; ScoF Zebrak <ScoF@oandzlaw.com>; Kerry MusPco
<Kerry@oandzlaw.com>
Subject: Sony v. Cox

Jennifer – We write to follow-up on numerous open issues regarding Cox’s responses to PlainPﬀs’
discovery requests. We’d like to confer on these issues Tuesday, January 29 and are available between
2-6 pm ET. Please conﬁrm a Pme in that period that works for you.

   1. Cox’s Unexplained Approach to ESI Searches:

As we’ve discussed on numerous occasions, we are ready and willing to engage in a bilateral exchange
of ESI search parameters. We believe that a collaboraPve, transparent approach to ESI discovery is
appropriate and could have avoided a number of the disputes raised in Cox’s recent moPon. During
our call tomorrow, please be prepared to conﬁrm that Cox will agree to a mutual exchange of search
parameters later this week, or whether Cox sPll refuses to do so. ESI searches are appropriate and
warranted for at least the following requests: RFP Nos. 6, 9, 10, 13, 16, 23, 25, 26, 27, 38, 47, 48 (note
that several of these are also discussed in secPon 3 below). This list reﬂects the informaPon from our
prior exchanged leFers, discussions with the Court, and your recently served supplemental responses.


   2. IdenTfying Cox Subscribers Who Were the Subjects of PlainTﬀs’ NoTces, All NoTces (from
      PlainTﬀs or Others) Involving those Subscribers, and Related Financial InformaTon:

A number of PlainPﬀs’ discovery requests seek informaPon regarding subscribers who were the
subject of infringement noPces from PlainPﬀs (or noPces from others that involve the same
subscribers referenced by PlainPﬀs’ noPces). See First RFPs 33, 34, 35, 57; First Interrogatories No. 3;
Second RFPs No. 1 [76]. The informaPon sought by these requests is relevant. It enables us to go
beyond IP address to match up infringement noPces for a subscriber and revenues associated with
infringing subscribers. Though we have discussed these issues several Pmes, Cox sPll has not clariﬁed
what it agrees to produce and what it refuses to produce. We need immediate clariﬁcaPon on several
issues:

      Please conﬁrm in tomorrow’s call whether you agree with our Jan. 9, 2019 proposal for handling
      personally idenPﬁable informaPon about Cox subscribers, by providing at least an account
      number (and any other designator for the subscriber besides name), along with the city and
      state associated with such subscriber and associated noPce informaPon (date, IP address, etc).

      With respect to Second RFPs No. 1 [76], we understand Cox refuses to produce any documents.
      This is notwithstanding the Court’s guidance on December 21. We do not understand your
      refusal to be based on your vagueness objecPon to the term “IP address,” but we nevertheless
      clarify that “IP address” as used in Second RFPs No. 1 [76] means a Cox subscriber associated
      with the IP address idenPﬁed in an infringement noPce.

                                                                                                      Page 3 of 5
Case 1:18-cv-00950-LO-JFA Document 162-18 Filed 05/22/19 Page 4 of 5 PageID# 4244

      with the IP address idenPﬁed in an infringement noPce.

      With respect to RFP No. 57 and First Interrogatory No. 10, you have not responded to my
      January 9, 2019 request for clariﬁcaPon of your posiPon, though you stated that you would do
      so by January 18. Ten days have passed since your promised response and sPll you have not
      responded. We need immediate conﬁrmaPon of what Cox will and won’t produce, including the
      Pme frame. We have previously explained why informaPon beyond 2014 is relevant. Please be
      prepared on tomorrow’s call to state clearly and unambiguously what Cox agrees to provide and
      what it refuses to provide, including whether you will provide the informaPon for each
      subscriber, as requested.

  3. Scope of Cox’s Response to Certain Requests:

For several requests, your posiPons are sPll unclear, despite numerous eﬀorts on our part to
understand your posiPons. On tomorrow’s call, we need clear and unambiguous statements from you
on the scope of what Cox is planning to produce versus withhold in response to RFP Nos. 10, 23, 38,
47, 48, 54, 55.

  4. PlainTﬀs’ Second Discovery Requests:

Cox refuses to provide documents in response to RFPs 3 [69], 4 [70], 6 [72], which are within PlainPﬀs
2nd Set of RFPs and pertain to interrogatory responses in the BMG case. This is notwithstanding the
Court’s guidance on December 21. Tomorrow, please be prepared to discuss this and let us know
whether Cox will produce the responsive documents as requested.

For Interrogatory Nos. 1 [13], 3 [15], 4 [16], we understand you refuse to answer based on your
objecPons. I have already addressed your vagueness objecPon in responding to Interrogatory No. 1
[13] in my leFer of January 9, 2019. Tomorrow, please be prepared to discuss this and let us know
whether Cox will provide answers to the interrogatories.

  5. ClariﬁcaTons:

For several requests, we need clariﬁcaPon on your posiPons given the several back-and-forth
communicaPons and your recent supplemental RFP responses. Please be prepared to provide such
clariﬁcaPon on our call tomorrow.

      RFP 16: please conﬁrm your agreement to produce “documents concerning Cox’s policies
      relaPng to copyright infringement…” includes (i) documents concerning the implementaPon of
      such policies and (ii) documents concerning any unwriFen semi-policies relaPng to copyright
      infringement. See BMG Exhibit PX 1378.

      RFP 24: though you agreed to expand the responsive period to 2008-2014 for this request, you
      did not supplement Cox’s response to RFP 24. Please conﬁrm (i) Cox will respond to RFP 24 for
      2008-2014, and (ii) Cox will produce documents concerning such caps beyond just those applied
      to PlainPﬀs.

      RFP 28: your supplemental response refers generically to meet-and-confer discussions but is
      unclear on scope. Please conﬁrm that, in addiPon to press releases, you agree to search for and
      produce other public statements regarding Cox’s policies and procedures for responding to

                                                                                                   Page 4 of 5
Case 1:18-cv-00950-LO-JFA Document 162-18 Filed 05/22/19 Page 5 of 5 PageID# 4245


         copyright infringement noPces, including but not limited to tesPmony; statements or
         presentaPons to legislators, aides, or on the Hill generally; and statements or presentaPons at
         industry events.

         RFP 46: In your supplemental response to RFP 46, you agree to produce documents “to the
         extent that such documents do not concern legal conclusions.” It is unclear what this means.
         Please clarify whether Cox is withholding documents on this basis for reasons other than
         privilege or work product? If so, please explain what you mean.

Regards,
Jeﬀ


Jeﬀrey M. Gould
Oppenheim + Zebrak, LLP
4530 Wisconsin Avenue, NW | Suite 500
Washington, DC 20016
202.851.4526 direct | 202.480.2999 main
jeﬀ@oandzlaw.com |www.oandzlaw.com

Follow Oppenheim + Zebrak on TwiFer: hFps://twiFer.com/OandZLaw



The contents of this message may be privileged and confidential. If this message has been received in error, please delete it without reading it. Your
receipt of this message is not intended to waive any applicable privilege. Please do not disseminate this message without the permission of the author.
Any tax advice contained in this email was not intended to be used, and cannot be used, by you (or any other taxpayer) to avoid penalties under
applicable tax laws and regulations.




                                                                                                                                                 Page 5 of 5
